Citation Nr: 1125500	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.   Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides (Agent Orange).  

3.  Entitlement to service connection for a skin disability, claimed as chloracne and skin cancer, to include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied the claims for service connection for PTSD, a heart disability, and chloracne and skin cancer.  In June 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for PTSD, the record reflects other psychiatric diagnoses-namely, claustrophobia.  Given that, and because the RO has actually considered this other diagnosis in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The record includes a progress note reflecting that screening for PTSD was negative, and there is otherwise no competent medical evidence or opinion that the Veteran has been diagnosed with PTSD.

3.  Claustrophobia not shown in service or for many years thereafter, and there is no competent medical evidence or opinion even suggesting that there exists a medical relationship between the Veteran's current claustrophobia and service.

4.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides during service, the Veteran has not been diagnosed with a disability recognized by VA as etiologically related to herbicide exposure, to include chloracne.

5.  Heart disease was not shown in service or for many years thereafter, and there is no competent medical evidence or opinion even suggesting that there exists a medical relationship between the Veteran's current heart disease, diagnosed as atrial fibrillation, and service, to include any herbicide exposure therein.

6.  Melanoma was not shown in service or for many years thereafter, and there is no competent medical evidence or opinion even suggesting that there exists a medical relationship between the Veteran's current melanoma and service, to include any herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a heart disability, to include as due to exposure to herbicides (Agent Orange), are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

3.  The criteria for service connection for skin disability, claimed as chloracne and skin cancer, to include as due to exposure to herbicides (Agent Orange), are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in June 2006 provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letter also notified the Veteran that he could send VA information that pertains to his claims.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the June 2006 letters-which meets the content of notice requirements described in Pelegrini, ad Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf. 

The Board finds that no additional RO action to further develop the record in connection with any of the claims is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination pertaining to his claims for service connection for psychiatric disability, heart disability, or skin disability claimed as chloracne and skin cancer.  In this case, there is no medical evidence whatsoever to even suggest that the Veteran has PTSD or chloracne, or that any psychiatric disorder, heart disability or skin cancer had its onset in or is otherwise medically-related to service, to include as due to herbicide exposure, as alleged.  On these facts, the current record does not reflect even a prima facie claim for service connection for any of the claimed disabilities.  Hence, VA has no obligation to arrange for examination or to obtain any medical opinion in connection with any of these claims.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

A.  Psychiatric Disability, to Include PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  On these facts, however, because there is, fundamentally, no diagnosis of PTSD, the criteria for service connection are not met, and any further discussion and application of the revision is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010) (noting that VA has adopted the nomenclature of the 
DSM-IV).

In addition to the basic legal authority noted above, service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service treatment records are negative for any diagnosis or treatment for any psychiatric problem.  No psychiactric abnormalities were found on the Veteran's June 1968 separation examination.

In various statements, the Veteran has alleged that while he was serving in Vietnam, his platoon was bombed while he was taking a shower, and he had to go to a bunker for protection.  He alleges that as a result, he is unable to go into small and tight spaces.  However, the Veteran has not been medically diagnosed with PTSD.

Post-service medical evidence includes a May 2007 report from the Veteran's treating physician, Dr. G., indicating that he had required Valium prior to MRI testing in the past because he was claustrophobic.  However, no psychiatric diagnosis or assessment relating claustrophobia to PTSD or any other underlying psychiatric disorder was provided.  

There are no other post-service private or VA treatment records noting any complaint, treatment, or diagnosis of any other psychiatric disability, to include PTSD.  Further treatment records from Dr. G from 2006 through 2008 regarding the Veteran's cancer treatment contain a review of psychiatric symptoms-however, no insomnia, depression, mania, mood swings, or use of psychotropic drugs was ever noted.

In fact, the only medical evidence to address whether the Veteran has a current diagnosis of PTSD is reflected in a September 2006 VA progress note.  At that time, a PTSD screening was conducted.  The Veteran denied nightmares, avoidance of stimuli, hypervigilance, and detachment.  It was noted that PTSD screen was negative.

The Board points out that the VA progress note essentially weighs against a diagnosis of PTSD, and that neither the Veteran nor his representative has presented or identified any contrary, competent evidence or opinion to support a finding that the Veteran does, in fact, suffer from PTSD.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, without a current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

To the extent that the Veteran has been diagnosed with claustrophobia, the Board also finds that, considering the pertinent evidence in light of the governing legal authority, the record also does not support an award of service connection.

The Board again points out that the Veteran was not diagnosed with a psychiatric disorder other than PTSD in service.  In addition, there is no evidence of continuity of psychiatric symptoms since separation from service.  While in various statements the Veteran has implied that he experienced symptoms of claustrophobia since service, there is no medical evidence to support this assertion, as there is no medical record of a complaint of claustrophobia other than the May 2007 private physician statement.  The record also reflects Veteran first filed a claim for service connection for a psychiatric disability in June 2006, more than 35 years after separation from service.  There is no other evidence relating to continuity of symptomatology.  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible.

Moreover, the first documented diagnosis of claustrophobia was not until May 2007, more than 35 years after separation from service.  The Board points out that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's claustrophobia and his service, and neither the Veteran nor his representative has presented or identified any competent evidence or opinion on this point.  While the private physician statements note claustrophobia, the physician did not comment as to the etiology of this psychiatric problem.

B.  Heart Disability, Chloracne, and Skin Cancer

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange). 75 Fed. Reg. 53202-53216 (August 31, 2010).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

The Veteran's service medical records reflect that he served in the Republic of Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   However, the record reflects that the Veteran has not been diagnosed with a disability recognized by as associated with herbicide exposure (such as chloracne or ischemic heart disease) and skin cancer is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The record does not establish a diagnosis for any skin or heart disability associated with Agent Orange exposure.  Hence, presumptive service connection for a heart disability, chloracne, or skin cancer, based on the Veteran's presumed herbicide exposure, is not warranted.

Notwithstanding the above, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran's service treatment records are negative for any findings or diagnosis of thyroid cancer or any related disability.  The Veteran's February 1968 separation examination did not report any findings with respect to the claimed disability

There also is no medical evidence that heart disease or skin cancer or any tumor was manifested within the first post-service year, so as to warrant a presumption of service connection for certain chronic diseases, to include malignant tumors and arteriosclerosis or cardiovascular-renal disease.   See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical evidence reflects that the Veteran has been diagnosed with melanoma.  VA outpatient treatment records reflect diagnosis of melanoma in August 2006.  Records from 2006 through 2006  Dr. G. of the Maine Center for Cancer Medicine and Blood Disorders reflect diagnosis and treatment of melanoma.  

VA outpatient treatment records also note atrial fibrillation as early as February 2001.  These records note that the Veteran was diagnosed with this disability as early as November or December of 2000.  

In a June 2006 statement, the Veteran's spouse indicated that he developed atrial fibrillation around 2000 and that he was diagnosed with metastatic melanoma in 2006 and had 26 lymph nodes removed.

Thus, there is no evidence of skin cancer or heart disease for over 30 years after the Veteran's discharge from service.  The Board again points out that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at1333; Shaw, 3 Vet. App. at 365.  

Moreover, there is no competent evidence or opinion even suggesting a medical nexus between the Veteran's skin cancer or atrial fibrillation and the Veteran's service, to include presumed in-service herbicide exposure.

While the above-described private and VA treatment records show diagnosis and treatment of melanoma and atrial fibrillation, none of these medical records suggest a medical relationship between either disability and service, to include Agent Orange exposure therein.

In sum, there is no medical evidence or opinion currently of record that supports the Veteran's claim that his melanoma or heart disease is related to service, to include presumed in-service herbicide (Agent Orange) exposure.

C.  All Claims

In addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and by his representative; however, no such assertions provides a basis for allowance of any claim.  To whatever extent these assertions are offered in an attempt to establish a current diagnosis of PTSD and chloracne or that there exists a medical nexus between a current psychiatric disability, heart disability, or skin disability and service, such attempt must fail.  The matters of current diagnosis and etiology upon which these claims turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a psychiatric disorder, to include PTSD, a heart disability, or skin disability claimed as chloracne and skin cancer must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for a heart disability, to include as due to exposure to herbicides (Agent Orange), is denied.  

Service connection for skin disability claimed as chloracne and skin cancer, to include as due to exposure to herbicides (Agent Orange), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


